Allowable Subject Matter
	 
The following is an examiner’s statement of reasons for allowance:

After conducting a complete search and consideration, claims 31-60 are found to be allowable. Claims 31-60 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“determine, for each of the one or more HARQ-ACK values that denotes the HARQ-ACK state to be one of the DTX state, the NACK/DTX state, or the “any” state, whether to count that HARQ-ACK value as the ACK state, to count that HARQ-ACK value as the NACK state, or to ignore that HARQ-ACK value; calculate a percentage of the one or more HARQ-ACK values that denote the ACK state or are counted as the ACK state;increase a Contention Window Size (CWS) to a next higher value when the percentage of the one or more HARQ-ACK values that denote the ACK state or are counted as the ACK state is less than 10%; and reset the CWS to a minimum when the percentage of the one or more HARQ-ACK values that one of denote the ACK state or are counted as the ACK state is at least 10%” , in combination with other claim limitations as specified in claims 31, 41, and 51.
With respect to claims 31, 41, and 51, the closest prior art “Yin et al.” (in US Publication No. 2017/0005768 A1) teaches a method of adjusting the contention window Yin also states in dynamic CW adjustment, doubling the previous CW size, if a collision is observed, until CWmax is reached; or increasing the CW size of LAA transmission, if a pre-determined percentage or more of HARQ-ACK value(s) being determined as negative acknowledgment (NACK).
Andreoli (in US Publication No. 2018/0152267 A1) mentions that increasing a contention window in response to receiving NACK; and decreasing the contention window back to its original size if receiving ACK. 
Neither Yin,  Andreoli, or any other prior art explicitly teach the aforementioned method of maintaining/ adjusting the contention size.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 31, 41, and 51 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245. The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.

Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465